Election/Restrictions
Applicant’s election without traverse of Species I, Figs. 1-4, in the reply filed on January 26, 2021, is acknowledged.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 5 and 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2 and 4 of U.S. Patent No. 10,504,928.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent anticipate or render obvious all the limitations in the claims of the application.
Regarding claim 1 of the Application, claim 1 of the Patent discloses: a display panel, comprising: 
a substrate comprising a display region and a border region adjacent to the display region; 
a first transistor disposed on the border region and comprising an active layer and a first conducting electrode on the substrate, wherein the first conducting electrode electrically 
a conductive layer disposed on the border region and comprising an opening, wherein the conductive layer partially overlaps the first conducting electrode in a top view of the border region, 
wherein a minimum distance from an edge of the opening to the active layer along the first direction is different from a minimum distance from another edge of the opening to the active layer along a second direction, and the first direction is different from the second direction (“wherein the opening comprises a first edge and a second edge, and an extension direction of the first edge is different from an extension direction of the second edge; the active layer comprises a fifth edge and a sixth edge, and the fifth edge and the sixth edge are substantially parallel to the first edge and the second edge respectively; wherein the fifth edge locates between the first edge and the active layer, and the sixth edge locates between the second edge and the active layer; wherein a minimum distance between the first edge and the fifth edge is different from a minimum distance between the second edge and the sixth edge”).
Regarding claim 5 of the Application, claim 4 of the Patent recites: wherein the first transistor further comprises: an insulating layer disposed on the active layer and comprising a via; and a first conducting electrode disposed on the insulating layer and electrically connecting to the active layer through the via.
Regarding claim 6 of the Application, claims 1 and 2 of the Patent discloses:
a display panel, comprising: 

a first transistor disposed on the border region and comprising an active layer (see claim 1 of the Patent); and 
a first metal layer comprising a first pad (claim 2 of the Patent recites “a first pad” and it is implicit that the pads are formed of a metal layer), 
wherein the first transistor electrically connects to the first pad through a first transmission line (see claim 2 of the Patent), and the first pad is disposed outside the active layer (it is implicit that pads are formed outside the active layer), 
wherein a line width of the first transmission line along a direction is different from a width of the first pad along the direction (see claim 2 of the Patent).

Allowable Subject Matter
Claims 2-4 and 7-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABUL KALAM whose telephone number is (571)272-8346.  The examiner can normally be reached on 10:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABUL KALAM/Primary Examiner, Art Unit 2829